Citation Nr: 0426008	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a right eye 
disability.  

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his brothers




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from December 1964 to 
August 1966.  

This matter comes before the Board of Veterans' appeals 
(Board) on appeal from an April 1997 rating action by the RO 
that denied entitlement to service connection for PTSD and 
found that no new and material evidence had been submitted to 
reopen a claim for service connection for a right eye 
disability.  The Board remanded this case in September 2002 
in order to afford the veteran a hearing before a Veterans' 
Law Judge.  

The veteran appeared and gave testimony at a January 2003 
hearing at the RO before the undersigned and a transcript of 
this hearing is in the claims folder.  

In May 2004 the Board granted the veteran's application to 
reopen his claim for service connection for a right eye 
disorder and remanded this issue and the issue of service 
connection for PTSD to the RO for further development and 
adjudication.  

The issue of service connection for PTSD is being remanded 
and is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

It is as likely as not that the veteran currently has a right 
eye disability that had its onset during service 


CONCLUSION OF LAW

The veteran has a right eye disability that was incurred 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 became law. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2004).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. It also 
includes new notification provisions. Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a).

In regard to the veteran's claim for service connection for a 
right eye disability the Board notes that the U.S. Court of 
Appeals for Veterans' Claims (Court) has concluded that the 
VCAA was not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in regard to this claim this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Review of the service medical records reveals that the 
veteran was seen in November and December 1965 for the 
treatment of a contusion to the right eye with secondary 
conjunctivitis and conjunctival avulsion.  A superficial 
corneal laceration and iritis were also noted.  In July 1966 
the veteran was again seen for the treatment of right eye 
pain with headaches and blurred vision which were said to be 
increasing in frequency.  On the veteran's August 1966 
examination prior to service separation his eyes were 
evaluated as normal on clinical evaluation.  A history of a 
November 1965 eye injury was noted.

VA clinical records reflect treatment in 1998 for complaints 
of right eye pain and blurriness.  

During the hearing before the undersigned in January 2003, 
the veteran said that he sustained a right eye trauma when he 
was assaulted and robbed during service.  Ever since that 
injury the veteran had trouble with his right eye that 
consisted of difficulty opening the eye and occasionally 
seeing black spots.  His brother testified that the veteran 
told him during service about his eye problems.

After a VA eye examination in November 2003 the diagnosis was 
ocular rosacea with associated meibomian gland 
dysfunction/blepharitis and resulting dry eye in both eyes.  
In an addendum later that month the examiner wrote that the 
veteran had a current right eye disorder and it was as likely 
as not that he developed the disorder during military 
service, "although there [was] no way to be sure other than 
history provided by his brother in deposition on file."  In 
a January 2004 addendum, the examiner added that the 
veteran's current right eye disability was not due to the in-
service right eye trauma, but given the veteran's in-service 
symptoms of dry eye it was as likely as not that this chronic 
condition developed while he was in service.  

Service connection will be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110.  Service connection may be granted for 
disability diagnosed after service when the evidence 
indicates that such had its onset during service. 38 C.F.R. § 
3.303(d).  

The evidence shows treatment during service for pain and 
blurred vision in the right eye.  As the RO has noted, the 
service medical records do not document dry eye.  However, 
the VA examiner reviewed the claims folder and concluded that 
the evidence did support a finding of dry eye in service.  
That examiner's opinion is the only competent evidence as to 
the relationship between a current disability and service.  
After the most recent VA examination the examiner diagnosed 
ocular rosacea with associated meibomian gland 
dysfunction/blepharitis and resulting dry eye.  Given that 
the only competent opinion links the current right eye 
disabilities to service, the Board concludes that the 
evidence is in favor of service connection for that 
disability.  


ORDER

Service connection for a right eye disability, ocular rosacea 
with associated meibomian gland dysfunction/blepharitis and 
resulting dry eye, is granted.  


REMAND

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet App 183 
(2002).

The Board attempted to provide this notice through its 
previous remand, but the courts have emphasized the need for 
development and notice to be initially provided by agencies 
of original jurisdiction.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

In its previous remand the Board requested that the veteran 
be afforded a VA examination to determine whether he met the 
criteria for a diagnosis of PTSD.  A remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall 
the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  However, the Stegall 
court also recognized that where an appellant has not been 
harmed by an error, the error is not prejudicial.  Id.

It does not appear that there is credible supporting evidence 
of the stressors reported by the veteran.  In February 2004, 
the United States Armed Services Center for Unit Research 
Records (USASCURR) reported that it was unable to confirm the 
death of a friend as reported by the veteran, and that in 
order to confirm the other reported stressor, it would need a 
one month period in which the reported event occurred.  The 
RO did not specifically request that the veteran provide a 
one month period in which the stressor occurred, but the 
veteran had previously testified that he was unable to report 
the month in which the stressor occurred.  

In its previous remand the Board requested that the veteran's 
unit history be obtained.  It is unclear from USASCURR's 
response whether the unit history was available, although it 
suggested that monthly reports were for multiple units and 
too voluminous to review.  However, a USASCURR training guide 
prepared by VA's Compensation and Pension Service in 
conjunction with USASCRURR indicates that Army units created 
histories covering six month to one year periods.  CURR 
Stressor Verification Guide, April 2004.

In any event, the veteran has reported that he participated 
in combat.  The Court has recently provided new guidance as 
to what constitutes participation in combat for purposes of 
38 C.F.R. § 3.304(f) (2003).  Sizemore v. Principi, No. 2-
1012 (U.S. Vet. App. Sept. 3, 2004).  This guidance could be 
deemed as liberalizing the circumstances that would 
constitute participation in combat.

Unit histories or other records available from USASCURR would 
be relevant in determining whether the veteran engaged in 
combat.

In view of the foregoing, this case is REMANDED for the 
following actions: 

1.  The AMC or RO should send the 
appellant and his representative a letter 
in regard to his claim for service 
connection for PTSD that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

2.  The AMC or RO should ask USASCURR to 
provide the Operational Reports-Lessons 
Learned (OR-LLs) and the Unit and 
Organizational Histories of the 1st 
Infantry Division, 121st Signal 
Battalion, Charley Company covering the 
period from March to August 1966.  
USASCURR's response to these requests 
should be documented.

3.  If the AMC or RO received information 
indicating that the veteran engaged in 
combat, or supporting evidence of the 
claimed stressors, the veteran should be 
afforded a VA psychiatric examination to 
determine whether he meets the criteria 
for a diagnosis of PTSD.  The examiner 
should review the claims folder.  If the 
veteran meets the criteria for the 
diagnosis of PTSD, the examiner should 
specify the stressors supporting the 
diagnosis.  If the veteran does not meet 
the criteria for a diagnosis of PTSD, the 
examiner should specify the criteria that 
are not met.

4.  The AMC or RO should then 
readjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case.

The case should then be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



